DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78 and 80 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regard to claim 78, ‘pitch distance’ is not clear, as nothing in the specification describes what is represented by “pitch”.  This should be made clear as to the distance that is attempted to be claimed.  The claim will be given the broadest reasonable interpretation.
In regard to claim 80, the use of “preferably at the position of the insulator” is unclear as ‘preferably’ is not a clear limitation and may just be suggesting what would be preferred, but is not actually present.  Either ‘preferable’ or the full phrase should be deleted from the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 62, 64-66, 68-73, 75, 78, and 81 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bier (US Publication 2009/0115433, cited in IDS filed on 7 May 2020).
In regard to claims 62, 68, and 81, Bier discloses a device for measuring condensation, degradation, and/or advance of corrosion of a conduit (abstract, a leak/presence of liquid would be degradation or compensation and would be a sign of corrosion), comprising: 
an insulator extending around the conduit (figure 1, insulator 3 is around pipeline 1, paragraphs 32 and 33);
a first conductor and a second conductor arranged such that at least a portion of the insulator lies between the conduit and the first conductor and the second conductor, such that the first conductor forms a first pole of a capacitor, the second conductor forms a second pole of the capacitor, and the portion therebetween comprises a capacitive coupling between the first pole and the second pole (see figure 1, the two electrical conductors 2 are embedded inside the insulating sheath 3, so a portion of the insulator lies between the conduit and the first and second conductors, thus creating a capacitor/capacitance between the two conductors – two conductors with an insulator in between – see paragraphs 32 and 33 – noting that impedance is changed between the monitoring conductors); and
having at least one measuring instrument configured to determine a value representative of the capacitive coupling, which is representative of the impedance of the surface layer underneath said portion of the insulator (see figure 4 which shows measuring device Ma or Mb, which are connected at either end of the pipe, the results are representative of the impedance behavior of the pipe, paragraph 38 – this impedance value between the conductors is ‘representative’ of the capacitive coupling because as liquid is present and electrical changes happen (as described in the abstract and paragraphs 32 and 33), these changes would include capacitive changes as well – [it is understood that Bier does not specifically determine the capacitance value between the two conductors – only states capacitance from the leak to the ground is changed and that is represented in the figure 3 as C’], as the claim is broad and just said ‘representative’ it is understood a capacitance change will be representative by the impedance behavior determined – Note also Spencer (5203202), which in col 2 lines 57-68 that resistance changes between conductor elements 14/16 of a pipeline, 10, inside of an insulator, 15 are measurable by capacitance changes).
In regard to claim 64, Bier discloses wherein the first conductor and the second conductor are each shaped as at least a portion of an electrically conductive sleeve configured to accommodate at least a portion of the insulator (figure 1, conductors -2 run along the length of the pipeline -1 embedded inside the insulator -3 , abstract and paragraph 32, and are tubular like a sleeve inside the insulator).
In regard to claim 65, Bier discloses wherein the at least one measuring instrument is configured to determine a frequency value which is representative of the capacitive coupling (paragraph 20, see also paragraph 11 and claim 10 – noting the above description in the rejection of claim 62 as to the representation with the capacitive coupling of the measurement).
In regard to claim 66, Bier discloses wherein the at least one measuring instrument is configured to drive a variable frequency alternating voltage or current through the capacitive coupling and to measure amplitude and phase changes thereof (paragraph 20, pulse times and pulse patters relating to the phase, see also paragraphs 26, 40 and figure 3).
In regard to claim 69, Bier discloses wherein the at least one measuring instrument comprises an electrochemical impedance spectroscopy measurement instrument and/or a DC measurement apparatus (paragraph 11 and claim 10).
In regard to claim 70, Bier discloses comprising a monitoring controller which is configured to analyze degradation of the surface layer on the basis of the value or values determined by the at least one measuring instrument (paragraph 6 and claim 10 – disclose that a deviation from a known signature is compared, thus broadly the controller would understand if the deviation is far from a proper pipeline to know the damage/degradation is sever, thus the disclosure of Bier broadly reads on this limitation).
In regard to claim 71, Bier discloses wherein the surface layer is any one of the following: a coating, a cover layer, an oxidation layer (it is noted that by further describing the surface layer – this is not further description of the device – except that it would be capable of  measuring a degradation of one of these layers – noting that a pipeline would commonly have a coating, cover layer [oxide layer being a type of coating or cover layer] on the very outside of the pipe for protection – and Bier is able to use the device for analysis on any of these types of exterior surfaces of the pipeline).
In regard to claims 72 and 78, Bier discloses wherein, seen in a longitudinal direction of the conduit, the first and second conductor are arranged at a pitch distance of each other; or wherein, seen in an axial direction of the conduit, the first and second conductor overlap only partially at outer ends thereof with insulation material present between the outer ends (Note this is an alternative limitation so only one of the ‘a’ or ‘b’ limitations is required by the prior art - in a longitudinal direction the first and second conductors are arranged at a distance from each other in Bier – see figure 3, broadly a pitch distance, if you were looking at it from a longitudinal direction the conductors would be spaced apart from each other as they both extend and follow the pipe – see abstract and paragraph 32).
In regard to claim 73, Bier discloses wherein a first measuring instrument of said at least one measuring instrument is fixed on or in the insulator or on an outer layer on the insulator (this is an alternative limitation and only one of the limitations around the ‘or’ needs to be shown by the prior art - see measurement device - Ma or Mb in figure 4 fixed to/on either end of the pipe – 8, described in paragraph 38).
In regard to claim 75, Bier discloses wherein the first conductor extends over a first length seen in the longitudinal direction, and wherein a surface area of the first conductor is at least 10% of a surface area of the conduit along the first length (conductors 2 in figure 1, which extend the length of the pipeline, see abstract, and are embedded in the insulator – 3, paragraph 32, therefore, would have a surface area more than 10% of the length).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 63 and 74 are rejected under 35 U.S.C. 103 as being unpatentable over Bier (US Publication 2009/0115433, cited in IDS filed on 7 May 2020) in view of Spencer (5203202).
In regard to claim 63, Bier lacks specifically wherein the first conductor and the second conductor are each embodied as an electrically conductive coating or cladding for the insulator.
Spencer discloses wherein the first conductor and the second conductor are each embodied as an electrically conductive coating or cladding for the insulator (the conductor elements [parts exposed pointed to at 16 - figures 4a, 4b, and 5] are part of a coating [layer 14 that is on top of an insulating layer – 15; see col 1 line 64 – col 2 line 31].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Bier to include wherein the conductors are embodied as an electrical conductive coating as taught by Spencer so as to provide an extra layer of protection in combination with the insulator around the conduit.
In regard to claim 74, Bier lacks specifically a third conductor which is arranged such that at least a further portion of the insulator lies between the conduit and the second conductor and between the conduit and the third conductor; wherein the at least one measuring instrument is configured to perform a measurement between the second and the third conductor.
Spencer discloses wherein many conductor elements are arranged such that the a further portion of the insulator lies between the conduit and the second conductor and the conduit and the third conductor (the conductor elements [parts exposed pointed to at 16 - figures 4a, 4b, and 5, easily seen in figure 5]) wherein the measuring element is configured to perform a measurement between the second and third conductor (col 2 line 57-68).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Bier to include multiple conductors as taught by Spencer in order to proper a greater covering for defects of the pipeline by having multiple conductors connected to the detection system.

Claim 67 is rejected under 35 U.S.C. 103 as being unpatentable over Bier (US Publication 2009/0115433, cited in IDS filed on 7 May 2020) in view of Tanaka et al. (US Publication 2003/0160623).
In regard to claim 67, Bier lacks specifically wherein the at least one measuring instrument comprises and oscillator (though Bier does disclosing applying an AC signal – see paragraph 26 and figure 3).
Tanaka et al. discloses a measuring apparatus for measuring impedance between electrodes (abstract) wherein the signal applying section includes an oscillator (paragraphs 85 and 87).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Bier to include an oscillator as taught by Tanaka et al. in order to effectively superimpose an AC component on to a DC signal as needed as well as to provide an accurate signal generator to generator signals to run the test.

Claim is 74 rejected under 35 U.S.C. 103 as being unpatentable over Bier (US Publication 2009/0115433, cited in IDS filed on 7 May 2020). [***This claim is twice rejected]
Bier lacks specifically a third conductor which is arranged such that at least a further portion of the insulator lies between the conduit and the second conductor and between the conduit and the third conductor; wherein the at least one measuring instrument is configured to perform a measurement between the second and the third conductor. (noting that Bier suggests that ‘multiple conductors is conceivable’, but does not clearly state this would be three or more or simply just two – see paragraph 34).
MPEP 2144.04 VI B states that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Bier to include multiple conductors in order to proper a greater covering for defects of the pipeline by having multiple conductors connected to the detection system, so to not have to vary the positioning (as is discussed in paragraph 34) so as to have all the different positions covered by multiple conductors present.

Claims 72, 76, 77, 79, and 80 are rejected under 35 U.S.C. 103 as being unpatentable over Bier (US Publication 2009/0115433, cited in IDS filed on 7 May 2020) in view of Desmet (WO 2015/184514, cited in IDS filed on 7 May 2020, cited from document filed on the same date). [**Note claim 73 is twice rejected]
In regard to claims 72, 76, 77, 79, and 80, Bier lacks specifically: 
[claims 72 and 76] wherein the at least one measuring instrument is integrated in the insulator;
[claim 77] wherein the at least one measuring instrument is configured to transmit the determined value wirelessly to a wireless receiver of a monitoring controller;
[claim 79] a monitoring controller which is configured to analyse condensation and/or advance of corrosion of the conduit on the basis of the value or values determined by the or each measuring instrument; and
[claim 80] comprising at least one temperature sensor configured to measure a temperature at the position of the insulator, and/or at least one moisture sensor configured to measure a degree of moisture; wherein the monitoring controller is configured during analysis of the condensation and/or advance of corrosion to take into account the measured temperature and/or the measured degree of moisture
Desmet discloses [claims 72 and 76] a measuring for measuring condensation or advance of corrosion on a conduit, wherein the measuring element is integrated in the insulator which surrounds the conduit [figure 4a conduit 1, measuring element T and 12 is inside of the insulator – 2 – page 6 lines 27-30); and [claims 77 and 79] the measuring instrument transmit the determined value wirelessly to a wireless receive of a monitoring controller so as to analyze the condensation/advance of corrosion (page 9 lines 25-34 also page 15 lines 16-26); and comprising at least one temperature sensor configured to measure a temperature at the position of the insulator, and/or at least one moisture sensor configured to measure a degree of moisture; wherein the monitoring controller is configured during analysis of the condensation and/or advance of corrosion to take into account the measured temperature and/or the measured degree of moisture (page 12 line 5-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present application for Bier to include the measurement instrument integrated in the insulator, wireless transmission, and a temperature and/or moisture sensor that would aid in the detection of condensation/corrosion as taught by Desmet in order to provide an efficient measurement of the condensation/corrosion that is present wirelessly to a computer which is both efficient and is more clean for a user (page 2 lines 8-14).

Conclusion
The art made of record and not relied upon is considered pertinent to applicant's disclosure (some of the cited art may not be considered ‘prior’ but is pertinent). 
Wissmath et al. (7834644) – discloses capacitive detection of flaws in polymer tubes and device.
Poortmann et al. (5719340) discloses a process for determined the phase portion of a fluid medium in open and closed pipes.
Yunker et al. (10222290) discloses detecting moisture proximate to the insulation for detection potential areas of corrosion under insulation in pipelines.
Acharya (US Publication 2022/0034743) discloses leak detector film that in an insulator that will go over a conduit and has conductors inside of the insulated film.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFF WILLIAM NATALINI whose telephone number is (571)272-2266. The examiner can normally be reached 9am-5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 5712722078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFF W NATALINI/           Primary Examiner, Art Unit 2896